EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT ITEM 1. Name and Address of Company Eldorado Gold Corporation (“Eldorado”) Suite 1188 – Bentall 5 550 Burrard Street Vancouver, BCV6C 2B5 ITEM 2. Date of Material Change February 24, 2012 ITEM 3. News Release Eldorado disseminated a press release via Marketwire on February 24, 2012 and filed the press release on SEDAR on February 24, 2012. ITEM 4. Summary of Material Change Eldorado announced that it had completed the previously announced plan of arrangement (“Arrangement”) whereby Eldorado acquired all the issued and outstanding securities of European Goldfields Limited (“European Goldfields”). ITEM 5. Full Description of Material Change Eldorado announced that it had completed the previously announced Arrangement whereby Eldorado acquired all the issued and outstanding securities of European Goldfields. Under the terms of the Arrangement former European Goldfields shareholders received 0.85 of an Eldorado common share and C$0.0001 in cash for each European Goldfields share.Eldorado issued 157,959,316 common shares pursuant to the Arrangement. European Goldfields’ shares are expected to be cancelled and delisted from AIM on February 27, 2012.Subject to TSX confirmation, European Goldfields’ shares are expected to be delisted from trading on the TSX as of the close of business on February 29, 2012. ITEM 6. Reliance on Subsection 7.1(2) of National Instrument 51-102 This report is not being filed on a confidential basis. ITEM 7. Omitted Information There are no significant facts required to be disclosed herein which have been omitted. ITEM 8. Executive Officer For further information, please contact: Name: Dawn Moss, Vice President, Administration and Corporate Secretary Telephone: (604) 601-6655 ITEM 9. Date of Report February 27, 2012
